Case 8:18-cv-01083-MSS-AEP Document 28 Filed 06/06/19 Page 1 of 2 PageID 109



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

DISH NETWORK L.L.C. and
NAGRASTAR LLC,

       Plaintiffs,

v.                                                       Case No: 8:18-cv-1083-T-35AEP

JULIE BISHOP and A-BOX TV LLC,
individually and collectively,

       Defendants.


      ORDER ENTERING FINAL JUDGMENT AND PERMANENT INJUNCTION

       THIS CAUSE comes before the Court for consideration of the Parties’ Stipulation

for Entry of Final Judgment and Permanent Injunction. (Dkt. 26) In the Stipulation, the

Parties indicate that they have reached an agreement to settle their claims, and request

that the Court enter their stipulated Final Judgment and Permanent Injunction. (Id.)

       Upon consideration and review, the Court approves the Parties’ Stipulation for

Entry of Final Judgment and Permanent Injunction. Notwithstanding any language

contained in the stipulated Final Judgment and Permanent Injunction, this Order is

entered on the STIPULATION of the Parties, not based on any independent review or

findings by the Court other than as to venue and jurisdiction. More specifically and

pursuant to Federal Rule of Civil Procedure 65(d)(1)(A) and the Parties’ stipulation, this

Order is entered to fully resolve the issues raised by this case as between Plaintiffs and

Defendant Julie Bishop.1


1 This Order does not address the claims asserted against Defendant A-Box TV LLC because
those claims have been dismissed with prejudice pursuant to the Parties’ Joint Stipulation of
Dismissal of Defendant A-Box TV LLC. (Dkt. 25)
                                            -1-
Case 8:18-cv-01083-MSS-AEP Document 28 Filed 06/06/19 Page 2 of 2 PageID 110



      Accordingly, it is hereby ORDERED that:

      1.    The Parties’ Stipulation for Entry of Final Judgment and Permanent

            Injunction, (Dkt. 26), is APPROVED. The Final Judgment and Permanent

            Injunction, (Dkt. 26-1), attached as an Exhibit hereto and incorporated by

            reference herein, is ENTERED by the Court.

      2.    The Clerk is directed to TERMINATE any pending motions as moot and

            CLOSE this case.

      3.    The Clerk is DIRECTED to mail a copy of this Order along with the Final

            Judgment and Permanent Injunction attached hereto to Defendant Julie

            Bishop at the following address:

                          Julie Bishop
                          3511 Cockatoo Dr.
                          New Port Richey, Florida 34652

      DONE and ORDERED in Tampa, Florida this 6th day of June, 2019.




Copies furnished to:
Counsel of Record
Any Unrepresented Party




                                        -2-
